Title: From James Madison to Elisha Copeland Jr., 15 September 1823
From: Madison, James
To: Copeland, Elisha Jr.


        
          Sir
          Sepr. 15. 1823
        
        I have just recd your letter of the 6th. inst: inclosing a letter & Invoice from Messrs. Dodge & Oxnard: and thank you for your attention to the articles referred to. You will add to the favor by forwarding them to Fredg. care of Wm. S. Stone or if no early conveyance directly thither, shd. offer, by addressing them to the person in Norfolk whom he shall name to you. The amount due, including the duties, & all charges whatever shall be remitted as soon as you ascertain & will have the goodness to intimate it. With friendly respects.
      